                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

RAYMOND McLAUGHLIN,                              :
    Plaintiff,                                   :     CASE NO. 3:19-CV-228 (MPS)
                                                 :
        v.                                       :
                                                 :
CHRISTOPHER GUS, et al.,                         :
     Defendants.                                 :     May 1, 2019

________________________________________________________________________

                               INITIAL REVIEW ORDER

        On February 15, 2019, the plaintiff, Raymond McLaughlin, a federal inmate

currently confined at the Brooklyn Metropolitan Detention Center in New York City,

filed a civil complaint pro se against three federal government officials: Assistant United

States Attorney (“AUSA”) Henry Kopel, Internal Revenue Services Agent Michael

Dragon, and United States Treasury Agent Christopher Gus. ECF No. 1, ¶¶ 4-6. He

claims that the defendants unlawfully arrested him and trespassed upon his person, in

violation of the Fourth Amendment to the United States Constitution and common law.

Id. The plaintiff seeks damages and declaratory relief. Id. For the following reasons, the

complaint is dismissed.

   I.        Standard of Review

        Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a

claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. Although detailed allegations are not required, the

complaint must include sufficient facts to afford the defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to relief. Bell
Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550 U.S. at 570.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

[C]ourt to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic, 550 U.S. at 556). Nevertheless,

it is well-established that “[p]ro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants).

    II.      Factual Allegations

          On June 7, 2017, AUSA Kopel “authorized” the plaintiff’s arrest via a warrant.

ECF No. 1, ¶ 8. The warrant was unlawful because the plaintiff “was in lawful

possession and control of [his] person and possess[ed] the right to exclude Kopel who did

not have a license from [the plaintiff] to invade or intrude upon [his] indefeasible

personal rights.” Id. On June 8, 2017, agents Dragon and Gus “invaded [his] right to

lawful possession and control and [his] right to exclude them by their intrusion upon

[him] and [his] possessory interest in [his] person during which [he] was prohibited by

the use of unlawful force from exerting exclusive control and [his] right to exclude

them.” Id., ¶ 9. The agents then detained the plaintiff for approximately ten hours and

transferred him to two different state correctional facilities. Id., ¶ 10. The agents “should

have known that their actions were depriving [the plaintiff] of [his] indefeasible personal




                                               2
right and w[ere] likely to hurt [him].” Id., ¶ 14. They “purposefully injured [him] by

committing common-law trespass . . . .” Id.

           On July 23, 2018, the plaintiff was convicted in this Court for knowingly and

willingly giving a false statement, in violation of 18 U.S.C. § 1001(a)(3). USA v.

McLaughlin, No. 3:17-CR-129 (MPS), ECF Nos. 179, 256. The conviction stemmed

from the plaintiff’s June 2017 arrest following his making of false statements to the

Internal Revenue Service in connection with an underlying civil case brought to foreclose

his mortgage. See ECF No. 1, ¶ 16. The Court sentenced him to thirty months of

incarceration and three years of supervised release. McLaughlin, No. 3:17-CR-129, ECF

No. 256.

    III.      Analysis

           The plaintiff claims that the defendants violated his Fourth Amendment protection

against unreasonable searches and seizures and committed “common law trespass” by

arresting him on June 7, 2017. ECF No. 1, ¶ 1. He brings this action under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), which

authorizes civil suits against federal officials in their individual capacities for violations

of constitutional rights. Id.

           The plaintiff brought a very similar action against the same three defendants in

McLaughlin v. United States, No. 3:18-CV-2063 (MPS). In that case, the plaintiff

claimed that the defendants unlawfully arrested and imprisoned him, in violation of his

Fourth Amendment rights. Id., ECF No. 1. The Court dismissed that case as a result of

his federal conviction. Id., ECF No. 9. Because the plaintiff has raised the same claims




                                                3
in this case, his case is hereby dismissed for the same reasons articulated in McLaughlin,

No. 3:18-CV-2063, ECF No. 9.

                                         ORDERS

       (1) The Fourth Amendment false arrest claim and common law trespass claims

are dismissed with prejudice.

       (2) The plaintiff has now filed two separate civil actions raising false arrest and

common law trespass claims arising from the arrest that led to his conviction after a jury

trial. He raised the same claims in his criminal case, which the Court rejected as

frivolous. See McLaughlin, No. 3:17-CR-129, ECF No. 260. The plaintiff is hereby

warned that further frivolous filings in this case, other pending cases, or new civil

actions in this Court pertaining to his arrest, criminal prosecution, and federal

conviction, or to the underlying mortgage foreclosure case from which his false

statements and arrest arose, may result in sanctions, including an injunction

requiring him to obtain the Court’s leave before filing any additional motions or

requests in this case, his other pending cases, or any new cases filed in this district.

See In re Martin Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984) (Federal courts have both

the inherent power and the constitutional obligation to protect their jurisdiction from

conduct which impairs their ability to carry out Article III functions.); see also Shafii v.

British Airways, PLC, 83 F.3d 566,571 (2d Cir. 1996) (stating that a district court may

impose sanctions against litigants who abuse the judicial process). This Order applies

to all of the plaintiff’s cases currently pending in this district, including McLaughlin,

No. 3:17-CR-129, McLaughlin, No. 3:18-CV-2063, McLaughlin v. USA, No. 3:18-CV-

1888 (MPS), McLaughlin v. USA, No. 3:18-CV-1985 (JCH), McLaughlin v. USA, No.




                                              4
3:19-CV-51 (MPS), McLaughlin v. CityFinancial Auto, No. 3:09-CV-1844 (MRK), and

USA v. McLaughlin, No. 3:17-MJ-1066 (JGM), and any new case not yet filed

pertaining to his mortgage, arrest, prosecution, or conviction.

        (3) The clerk is directed to change the plaintiff’s address in this case to

Metropolitan Detention Center, P.O. Box 329002, Brooklyn, NY 11232 and mail one

copy of this Order to the plaintiff at that address.

        It is so ordered.

        Dated at Hartford, Connecticut this 1st day of May 2019.



                                                              /s/ MICHAEL P. SHEA_____
                                                               Michael P. Shea
                                                               United States District Judge




                                               5
